Citation Nr: 0307409	
Decision Date: 04/17/03    Archive Date: 04/24/03

DOCKET NO.  95-19 874	)	DATE
	)
	
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to death benefits under the provisions of 
38 U.S.C.A. § 1151 as a result of medication administered at 
a VA facility in June 1989.

REPRESENTATION

Appellant represented by:	The American Legion

WITNESSES AT HEARING ON APPEAL

Appellant, her son and daughter

ATTORNEY FOR THE BOARD

L. Anne Howell, Counsel


INTRODUCTION

The veteran served on active duty from June 1939 to August 
1945.  He died in July 1990 at the age of 68.  The appellant 
is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1991 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In April 1997 and October 2001, the Board remanded the issue 
to the RO for further developments.  The requested 
developments have been accomplished to the extent possible 
and the case is now ready for appellate review.


FINDINGS OF FACT

1.  The veteran died in July 1990 at the age of 68 from 
arteriosclerotic cardiovascular disease.  Diabetes mellitus 
and chronic obstructive pulmonary disease were listed as 
other significant conditions contributing to death but not 
resulting in the underlying cause.

2.  The appellant asserts that the veteran's death was due to 
renal failure as a result of Gentamicin injections given at a 
VA facility in June 1989.

3.  The medical records show that the veteran suffered from 
chronic renal insufficiency prior to June 1989.

4.  A VA medical specialist reviewed the records in this case 
in November 2000 and offered his opinion that VA treatment, 
including two Gentamicin injections given in June 1989, did 
not result in further renal pathology.


CONCLUSION OF LAW

The evidence does not show that the appellant is entitled to 
death benefits under the provisions of 38 U.S.C.A. § 1151 as 
a result of medication administered to the veteran at a VA 
facility in June 1989.  38 U.S.C.A. § 1151 (West 1991); 
38 C.F.R. § 3.358 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant, the veteran's widow, contends, in essence, 
that the veteran died of renal failure as a result of 
erroneously prescribed Gentamicin at a VA medical facility in 
June 1989.  She maintains that the veteran was given the 
medication, developed renal failure as a result, and 
subsequently died of renal failure.

The applicable statutory and regulatory provisions in effect 
in 1990 when the appellant filed her claim provided that:  

Where any veteran suffered an injury or an aggravation 
of an injury, as the result of hospitalization, medical 
or surgical treatment, and such injury or aggravation 
results in death, death compensation shall be awarded in 
the same manner as if such death were service-connected.  
38 U.S.C.A. § 1151 (West 1991).  

The regulation implementing that statutory 
provisions, 38 C.F.R. § 3.358 (1990), 
provided, that compensation was not payable 
for either the contemplated or foreseeable 
results of approved medical care properly 
administered, in the absence of a showing that 
additional disability or death proximately 
resulted from fault on part of VA.  38 C.F.R. 
§ 3.358 (1990). 

In 1994, the United States Supreme Court affirmed decisions 
of the United States Court of Appeals for Veterans Claims and 
the United States Court of Appeals for Federal Claim, which 
had essentially found that the statutory language of 
38 U.S.C.A. § 1151 simply required a causal connection and 
that the element of fault was not a valid part of the 
implementing regulation.  Brown v. Gardner, 513 U.S. 115 
(1994).  In light of the Supreme Court's decision, the VA 
amended 38 C.F.R. § 3.358(c), to eliminate the requirement of 
fault.  Thus, where a causal connection existed and the 
additional disability did not fall into one of the listed 
exceptions, the additional disability would be compensated as 
if service connected.  

In response to Gardner, VA amended § 1151, effective in 
October 1997, to again require a showing fault on the part of 
the VA.  Nonetheless, due to the effective date of the 
statute, the appellant's case is not affected by that 
amendment.  38 U.S.C.A. § 1151 (West 2002).  The provisions 
of 38 C.F.R. § 3.358(c), consistent with the no-fault 
standard, which are applicable in this case provided, in 
pertinent part, that:  

It will be necessary to show that the additional 
disability is actually the result of such disease or 
injury or an aggravation of an existing disease or 
injury and not merely coincidental therewith. 

The mere fact that aggravation occurred will not suffice 
to make the additional disability compensable in the 
absence of proof that it resulted from disease or injury 
or an aggravation of an existing disease or injury 
suffered as the result of training, hospitalization, 
medical or surgical treatment, or examination. 

Compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran.  "Necessary consequences" are those, which are 
certain to result from, or were intended to result from, 
the treatment administered. 

Accordingly, the ultimate issue before the Board is whether 
the medication given at a VA facility in June 1989 ultimately 
resulted in the veteran's death.  

At a personal hearing in August 1991, the appellant testified 
that she believed that the medication the veteran received in 
June 1989 hastened his death.  She admitted that the veteran 
had kidney problems prior to the time that he first sought VA 
treatment in the early 1980s.  She related that he was 
admitted to the hospital for the final time in May 1990.  
Apparently, the veteran's treating physician told her 
daughter that the veteran should have never received 
Gentamicin because of his renal problems and some other drugs 
that he was taking.  Her daughter testified that the doctor 
told her this during the time the veteran (her dad) was in 
the intensive care unit.  The daughter was told that a blood 
test had showed that the veteran had an infection but in 
reality steroid medication made his laboratory test appear to 
have an infection that he did not have at that time.  Her son 
and daughter related that they were told that the medication 
had caused the veteran to have respiratory failure.  

To clarify the time line, the appellant observed that the 
veteran received the medication on June 13th, went into 
respiratory failure on June 16th, and died approximately one 
year later.  She reported that the veteran was never the same 
after he experienced respiratory failure.  She reflected that 
he lost his appetite and his level of activity diminished.  
She maintained that the VA personnel knew that he had renal 
problems prior to the time he was given the Gentamicin and 
that he was given the medication even though he had no 
infection.

The medical evidence of record supports the appellant's 
testimony to the extent that the veteran was apparently given 
Gentamicin at the time of his June 1989 hospitalization.  On 
June 16th, he experienced respiratory failure and was 
transferred to the Intensive Care Unit.  The June 1989 
progress notes make reference to possible drug toxicity, 
although it is not clear from the record that the drug they 
were referring to was Gentamicin.  An elevated creatinine was 
noted with a question as to whether it could have been due to 
Gentamycin and a note from the veteran's physician to give no 
more Gentamicin.  However, there was also some indication 
that the veteran's metabolic alkalosis, which was suggested 
to have caused the respiratory failure, was related to 
continued lasix administration.

Despite the appellant's testimony of what she was told at the 
time of the veteran's June 1989 hospitalization, the Board 
places greater weight on the medical evidence in denying the 
appellant's claim.  The evidence, most persuasive to the 
Board, is a VA opinion dated in November 2000, which 
specifically addressed the issue of whether it was as least 
as likely that the treatment rendered by VA in June 1989 
resulted in additional renal pathology beyond normal 
progression, aggravation, and if the renal disorder caused or 
contributed substantially or materially to cause the 
veteran's death.  

In opining that the medication administered in June 1989 did 
not cause the veteran's death, the reviewing physician, in a 
detailed report, placed significant weight on the fact that 
the veteran had renal failure for many years prior to 
receiving Gentamicin in June 1989, that he only received two 
doses of Gentamicin and the medication was discontinued, that 
there was radiographic evidence of a very small left kidney 
with cortex thinning, and that the death certificate 
reflected that the cause of death was related to arterial 
sclerotic cardiovascular disease, not to renal failure.  The 
reviewing physician concluded that the treatment rendered was 
appropriate, that it did not result in further renal 
pathology beyond normally expected, and that renal damage, 
due to Anacin, contributed to the veteran's death but was not 
the cause of death.  Given that the November 2000 report was 
rendered to address the exact issue on appeal, the Board 
places great weight on the reviewing examiner's medical 
opinion.

The Board has carefully considered the appellant's statements 
and those of her daughter and son that the veteran developed 
renal failure as a result of Gentamicin administered at a VA 
facility in June 1989, which ultimately lead to his death.  
Although their statements and sworn testimony are probative 
of symptomatology, they are not competent or credible 
evidence of a diagnosis, date of onset, or medical causation 
of a disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992).  
The appellant's and her family's assertions are not deemed to 
be credible in light of the other objective evidence of 
record showing no causal relationship between the Gentamicin 
administered in June 1989 and the veteran's death in July 
1990.  They lack the medical expertise to offer an opinion as 
to the existence of a medical disorder, as well as to the 
medical causation of the veteran's death.  Id.  Accordingly, 
the Board accords their testimony, while found to be 
truthful, of less probative weight as to the medical question 
at issue.

Finally, in denying the appellant's claim, the Board has 
considered the Veterans Claims Assistance Act of 2000 (VCAA), 
which, among other things, redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
Additionally, in August 2001, VA issued regulations 
implementing the provisions of VCAA "to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits."  In this case, VA's duties have been fulfilled 
to the extent possible with regard to the issue decided in 
this decision.  

First, VA must notify the appellant of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary, that is necessary to substantiate the claim, and 
indicating which portion of that information and evidence, if 
any, is to be provided by the appellant and which portion, if 
any, the Secretary will attempt to obtain on behalf of the 
appellant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2002); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In this particular case, a careful review of the 
record reveals that, throughout the pendency of this appeal, 
the RO has fully complied with VA's re-defined duties to 
assist claimants and has kept the appellant informed of its 
actions to develop the record, of the need for her to submit 
specific types of competent evidence that would substantiate 
her claim, and of the specific reasons for denying the claim.  

By virtue of the information contained in the February 1991 
rating decision, the May 1991 statement of the case, and the 
subsequent supplemental statements of the case issued during 
the pendency of the appeal, the appellant and her 
representative were given notice of the information, medical 
evidence, or lay evidence necessary to substantiate the 
claim.  Further, the RO also notified her by letter dated in 
November 2001 of her due process rights under the VCAA and 
that she needed to submit evidence in support of her claim, 
such as doctors' records, medical diagnoses, and medical 
opinions.  She was informed that VA would assist her in 
obtaining records.  She was provided with the criteria to 
establish her claim and was requested to provide additional 
medical evidence.  She was told that VA had requested medical 
records from the Dallas VAMC and what evidence had already 
been considered.

Next, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim, unless no 
reasonable possibility exists that such assistance would aid 
in that endeavor.  38 U.S.C.A. § 5103A (West 2002).  To that 
end, it appears that all available medical records identified 
have been associated with the claims file, including VA 
outpatient clinical records, hospital notes, and private 
treatment records.  Further, the Board remanded this issue in 
October 2001 to ensure that all available VA medical records 
were associated with the claims file, which was done.  Of 
note, the medical records related to the veteran's June 1989 
hospitalization are associated with the claims file, as well 
as a medical opinion addressing the issue on appeal.  In 
addition, the appellant asked and was provided with an 
opportunity to present testimony before the RO in August 
1991.  

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the claim on appeal have been 
made by the agency of original jurisdiction.  VA has 
substantially met the requirements of the VCAA.  Every 
possible avenue of assistance has been explored, and the 
appellant has had ample notice of what might be required or 
helpful to her case.  In the circumstances of this case, a 
remand or a request for further development of this matter 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).

                                                                                                   
(Continued next page)


ORDER

The claim for entitlement to death benefits under the 
provisions of 38 U.S.C.A. § 1151 as a result of medication 
administered at a VA facility in June 1989 is denied.


		
	GEORGE E. GUIDO JR.
Acting Veterans Law Judge
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

